Citation Nr: 1226369	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-22 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The veteran had active service from October 1963 to April 1966 in the Navy, including service in the waters off Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claim based on herbicide exposure was stayed pending the outcome of Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008).  After that decision was issued, the stay was lifted, and adjudication was completed.  The appeal now comes before the Board. 

In May 2012, the Board afforded the Veteran an opportunity to appoint a representative, but the Veteran did not respond.  The claims file reflects that the Veteran has not appointed a representative.


FINDINGS OF FACT

1.  Although the Veteran served on board a ship that traveled in waters off the shore of Vietnam during the Vietnam era, there is no record that the ship landed in Vietnam, or that the Veteran had service on land in Vietnam or visited on land in the Republic of Vietnam during the Vietnam War era, and the contention that he was exposed to herbicides on board the ship is not verifiable.

2.  The presumption of exposure to herbicides is not applicable to the Veteran.


CONCLUSION OF LAW

The Veteran did not incur diabetes mellitus during service, or within one year after service, and diabetes mellitus may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for diabetes mellitus because he was exposed to herbicides.  In particular, the Veteran alleged, in his substantive appeal, which was received in June 2010, that he was exposed to herbicides when aircraft flew over the ship and dumped what they were carrying.  Before addressing the merits of this claim, the Board will examine whether VA has met its duties to notify and assist the Veteran.

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice in a July 2008 letter.  Additionally, in March 2009, the Veteran was advised specifically of the evidence required to establish that he was exposed to herbicides while stationed on a ship.  

Taken together, these letters informed the Veteran of what was necessary to substantiate his claim, what information and evidence he should submit to substantiate his claim, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the statutory and regulatory notice requirements as well as the Court's holding in Quartuccio, supra.  Further, the 2008 letter included information regarding disability rating(s) and effective date(s) as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not asserted or demonstrated any error in VCAA notice, and the record does not disclose any failure to comply with the VCAA.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (notice errors may not be presumed prejudicial; errors in notice may be cured).  The Board concludes that all required notice has been given to the Veteran. 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records were sought in May 2008, shortly after the Veteran submitted his claim.  The Veteran's personnel records were obtained.  

The Veteran identified private clinical records that might be relevant, and those records were obtained, with one exception.  The Veteran was advised of the records that had not been obtained, and was afforded the opportunity to submit the records.  VA treatment records were also associated with the claims file.  

In addition, the RO complied with the duty to assist as outlined VA's Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1MR (Manual M21-1MR), Part IV, which specifies procedures for development of claims involving possible exposure to herbicides.  M21-MR, pt. IV, subpt. ii, §1, ch. H, ¶28.  In this case, the RO afforded the Veteran an opportunity to identify his exposure to herbicides.  The RO obtained the ship's history and additional information from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly, the U. S. Armed Service Center for Unit Records Research (CURR)), and notified the Veteran that his exposure could not be substantiated.

The Veteran requested a personal hearing at the local RO.  A hearing was scheduled for December 2009.  The Veteran was afforded an informal conference when he appeared for the hearing, as the Veteran, who was not represented, indicated that he did not know how to proceed.  The Veteran was afforded an opportunity to reschedule his personal hearing, as well as to appoint a representative, but did not do so.  As noted above, he was afforded an additional opportunity by the Board to appoint a representative, but did not respond.  The Veteran had had the opportunity to present evidence and argument in support of this claim.  Nothing reflects he has indicated the existence of any relevant evidence that has not been obtained or requested.  

The Board concludes that VA has satisfied its duty to assist the Veteran in obtaining evidence pertinent to the claim decided below.  No useful purpose would be served in remanding this matter for yet more development.  

Claim for service connection 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as diabetes mellitus, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  Diseases associated with herbicide exposure for purposes of the presumption include diabetes mellitus.  38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

"Service in Vietnam" means actual service in the country of Vietnam during the period from January 9, 1962 to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas, 525 F.3d at 1193-1194.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, ¶28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

Facts and Analysis

VA treatment records dated in July 2008 establish that the Veteran was recently diagnosed as having diabetes.  The 2008 VA treatment records establish that the Veteran did not manifest diabetes in service or within one year thereafter, since the Veteran's diabetes is described as newly-diagnosed some 40 years after his 1967 service discharge.  Thus, the presumption applicable to diabetes mellitus which is manifested within one year after service is not applicable.  The Veteran has not alleged that diabetes was chronic and continuous after his service.  The evidence that diabetes was newly-diagnosed in 2008, some 40 years after the Veteran's 1967 service discharge, established that the disease was not chronic and continuous following the Veteran's service.  

The Veteran served on the USS Chicago (CG-11).  The official ship history shows that, while the Veteran was assigned to the Chicago, it performed operations as a Positive Identification and Radar Advisory Zone station ship in the Gulf of Tonkin during periods from May 1966 to November 1966.  The USS Chicago was an ocean-going vessel.  It docked in such ports as Hong Kong, Taiwan, and Japan, as well as United States ports, during the time the Veteran was stationed on the ship.  http://www.history.navy.mil/danfs/c7/chicago-iii.htm, as obtained by the RO in July 2009.  It had a complement of over 1,000 service members.  

The official information establishes that the USS Chicago is not listed among the vessels which docked on land in Vietnam.  See July 2009 "Formal memo describing attempts to obtain info for Haas vs. Peake Case Development for Evidence of Presumptive Herbicide Exposure."  The evidence establishes that the USS Chicago was an ocean-going vessel which could not operate on inland waterways.  The evidence establishes that it did not dock on land in Vietnam.  Thus, the evidence establishes that the Veteran's service was not on land in Vietnam or on the inland waterways or close coastal waters.  Consequently, the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) are not applicable to this case.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  

Since the Veteran may not be presumed to have been exposed to herbicides, the Board must consider the evidence that the Veteran had actual exposure to herbicides.  The Veteran maintains that he was exposed to herbicides when "aircraft 90 over us and dump what they had left onboard."  The RO determined that deck logs and other records kept by the Navy did not annotate such events as identifying arriving or departing passengers by name.  This information suggests that the deck logs would not indicate whether an aircraft dumped any substance, such as herbicides, near the ship.  

In July 2009, the RO outlined its attempt to obtain specific evidence about the Veteran's alleged exposure, and explained its conclusion that the allegation that aircraft may have "dumped" herbicide agents near the USS Chicago could not be verified.  The Veteran did not identify any additional information.  The Board concludes that there is no objective evidence that service members on board the USS Chicago were exposed to herbicides, and concludes that there is no available record which could provide verification of such exposure.  The Veteran has not established actual exposure to herbicides.

As noted above, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Board has considered whether there is evidence to support direct service connection for the Veteran's diabetes.  There is no evidence of record linking the Veteran's diabetes to his service.  The Veteran's diabetes cannot be linked to his service on the basis of chronicity or continuity of symptoms.  Absent application of a presumption, there is no evidence of record which supports the claim for service connection on a direct basis.  

The Board has considered both the presumptions applicable to chronic diseases and the presumptions applicable to veterans who served "in" Vietnam.  No presumption is applicable in this case.  The unfavorable evidence preponderates against the claim.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.





____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


